DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and Claims
2.	Applicant’s submission filed 03/29/2021 has been entered. Claims 1, 3-15 are pending. Claim 2 has been cancelled. Claims 16-20 have been withdrawn as being drawn to a non-elected invention without traverse in the reply filed 12/28/2020.

Withdrawn Objections and/or Rejections
	Examiner acknowledges the amendments to the specification and the objections to the specification have been withdrawn as they have been.
	Examiner acknowledges the amendments to the claims and the objections and rejections under 112(b) have been withdrawn as they have been overcome. 

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-2, 5-7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Misra (US 6012586) in view of Leroy (US 2010/0120646 A1) and further in view of Boshoff (US 3981398).
Regarding claim 1, Misra discloses a kit (medical procedure kit 10) (Figs. 1-4, Col 4 line 2-7). While Misra does not teach a kit for cleaning a stoma, these limitations of claim 1 relate to the intended use of the system, which, in this case, imparts no further limitations on the structure of the device. The device taught by Misra is capable of cleaning a stoma, since Misra teaches many of the same products within compartments as the claimed invention such as drapes, saline solution as a cleaning solution for gloves, gauze, prep pads (Misra Col 5 lines 33-53, Col 6 lines 44-50), and using the device for this purpose requires only routine skill in the art (See § MPEP 2114 II). Furthermore, although Misra teaches a possible use for the kit is for an angiographic procedure, Misra also teaches that the kit may be altered to accommodate use with other procedures allowing the wells and materials used, to change depending on the procedure (Col 4 lines 55-61).
Misra discloses the kit comprising: 
a container (outer housing 11) comprising a plurality of exterior surfaces housing a plurality of dividers (shelf/tray 50) such that the plurality of dividers defines separate 
a plurality of stoma cleaning accessories, since the specification of the present application teaches these accessories to be gloves, drapes, cleaning solutions, wipes, swabs, stoma pads or travel packs (see p. 3 lines 24-29), Misra similarly teaches including accessories in the container compartments such as drapes, saline solution as a cleaning solution for gloves, gauze, prep pads (Misra Col 5 lines 33-53, Col 6 lines 44-50), so the same materials can act to clean a stoma. Misra further discloses wherein each of the separate compartments is configured to receive at least one of the plurality of stoma cleaning accessories (Misra Figs. 1-4, Col 4 lines 48-61); and 
a first external access surface (first side compartment 12) operable with at least one of the exterior surfaces such that the first external access surface selectably allows access to the separate compartments (via hinges), wherein the first external access surface (12) comprises a first hinged lid (Misra Figs. 1, 4 Col 2 lines 25-28, Col 4 lines 2-7).
Misra is silent to wherein the first hinged lid includes one or more wings operable with at least one of the exterior surfaces and is also silent to instructions. 
Regarding the instructions, it has been held that where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004). (See MPEP 2112.01(III)).
Furthermore, Leroy teaches a kit of stoma wipes in the same field of endeavor, wherein at least one of the exterior surfaces (package) or the first external access surface includes instructions and an indication of an order that each of the plurality of cleaning accessories is utilized to clean the stoma, and wherein each of the plurality of stoma cleaning accessories (wipes) is sequentially utilized to clean the stoma (Leroy ¶ 0045) to inform the user how to properly use the contents of the package.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included instructions in the kit of Misra with an indication of an order to use the accessories, as taught by Leroy, to inform the user how to properly use the contents of the package.
	The kit is still silent to the first hinged lid includes one or more wings operable with at least one of the exterior surfaces.
	Boshoff, however, teaches a briefcase for medical and dental practices (Boshoff Fig. 1, Col 2 lines 31-42) in the same field of endeavor, wherein a first hinged lid (lid 2) includes one or more wings (hinges 3) operable with at least one of the exterior surfaces, since the hinges are connected to the case and the lid to move the surfaces with respect to the other (Boshoff Fig. 1 Col 4 lines 1-3). Boshoff teaches the wings/hinges to hold the lid upright (as motivated by Boshoff Col 4 lines 1-3). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wings attaching the hinged lid in the Misra/Leroy kit, as taught by Boshoff, to hold the lid upright.

	Regarding claim 5, Misra further discloses wherein the first hinged lid (12) includes a plurality of lid dividers (central divider 13, flanges 18, 20, 24) coupled to an inward face of the first hinged lid, wherein the plurality of lid dividers define at least one lid compartment configured to receive at least one of the plurality of stoma cleaning accessories (Misra Figs. 1, 4, Col 4 lines 2-15, Col 5 lines 33-53). 

	Regarding claim 6, Misra further discloses a second external access surface (second side compartment 16) operable with at least one of the exterior surfaces or the first external access surface such that the second external access surface selectively allows access to the separate compartments (Misra Figs. 1, 4 Col 2 lines 25-28, Col 4 lines 2-7).

	Regarding claim 7, Misra further discloses wherein the second external access surface comprises a second hinged lid, wherein the second hinged lid is operable with at least one of the exterior surfaces or the first external access surface to selectively allow access to the separate compartments (Misra Figs. 1, 4 Col 2 lines 25-28, Col 4 lines 2-7). 

	Regarding claim 14, Misra further discloses wherein at least one of the plurality of stoma cleaning accessories comprises one or more gloves, drapes, cleaning solutions, wipes operable with the one or more cleaning solutions, swabs, stoma pads or travel packs, since Misra discloses accessories such as drapes, saline solution as a .

6.	Claims 3-4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Misra in view of Leroy and Boshoff and further in view of Miller (US 2018/0132894 A1).
	Regarding claims 3-4, all of the elements of the current invention have been substantially disclosed by Misra, Leroy and Boshoff, as applied above in claim 1, except for the first hinged lid including a pouch on an outward face of the first hinged lid defining a cavity configured to receive at least one of the stoma cleaning accessories (claim 3), and wherein the cavity of the pouch is configured to receive at least one drape (claim 4). Misra does teach the hinged lid (12) to house a drape (Misra Col 5 lines 33-36).
	Miller, however, teaches a medical kit in the same field of endeavor (Miller abstract), with the first hinged lid (segment 24 with cover 40) including a pouch (pocket 60) on an outward face of the first hinged lid defining a cavity configured to receive at least one of the stoma cleaning accessories, such as reference materials (Miller Fig. 1A, ¶ 0057). Miller teaches the pocket to hold reference materials; however, it would have been obvious to one of ordinary skill to house a drape or other stoma cleaning accessory, for easy access, as a pocket that is configured to hold reference materials could alternately hold a drape.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a pouch on an outward face of the 

	Regarding claims 8-9, all of the elements of the current invention have been substantially disclosed by Misra, Leroy and Boshoff, as applied above in claim 1, except for wherein each of the exterior surfaces and the first external access surface is light impermeable such that the contents of the container are not externally visible (claim 8) and includes a fashionable design such that the purpose of the kit is not apparent (claim 9). 
	Miller, however, teaches a medical kit in the same field of endeavor (Miller abstract, Fig. 1A), wherein each of the exterior surfaces and the first external access surface is light impermeable such that the contents of the container are not externally visible and includes a fashionable design such that the purpose of the kit is not apparent, since Miller teaches the kit to be fabricated from a wide variety of materials such as nylon, corduroy materials, polymers, canvas, or aluminum alloys (Miller ¶ 0053). One of ordinary skill would recognize the benefit of offering a wide variety of materials to accommodate various consumer preferences. Specifically, a corduroy material is both light impermeable such that the contents of the container are not externally visible and is a fashionable design such that the purpose of the kit is not apparent. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the kit of Misra, Leroy and Boshoff, . 

7.	Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Misra in view of Leroy and Boshoff and further in view of Turturro (US 2017/0296282 A1).
Regarding claims 10-11, all of the elements of the current invention have been substantially disclosed by Misra, Leroy and Boshoff, as applied above in claim 1, except for each of the separate compartments is sequentially marked to indicate an order in which associated stoma cleaning accessory for each of the separate compartments is utilized to clean the stoma (claim 10), and wherein at least one of the sequentially marked separate compartments includes a marker comprising at least one of an alpha-numerical symbol or color code symbol (claim 11). However, it has been held that where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004). (See MPEP 2112.01(III)).
Furthermore, Turturro teaches a medical kit including a drape (Turturro abstract) in the same field of endeavor with separate compartments (pockets 1302-1307) sequentially marked (with step numbers indicia 1319) to indicate an order in which associated cleaning accessory for each of the separate compartments is utilized (Turturro Fig. 13, ¶ 0084-0085), the sequentially marked separate compartments 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to sequentially mark the separate compartments of the kit of Misra, Leroy and Boshoff with alpha-numerical symbols, as taught by Turturro, to guide the user through the procedure.

8.	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Misra in view of Leroy and Boshoff and further in view of Tomes (US 2011/0290260 A1).
Regarding claim 12, all of the elements of the current invention have been substantially disclosed by Misra, Leroy and Boshoff, as applied above in claim 1, except for at least one of the exterior surfaces or the first external access surface includes a compliance check-off functionality structure such that the user marks a successful use of at least one of the plurality of stoma cleaning accessories. As stated above in claim 1, Leroy teaches printed matter directly on the package (Leroy ¶ 0045). However, it has been held that where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004). (See MPEP 2112.01(III)).
Furthermore, Tomes teaches a medical kit (Tomes abstract, Fig. 10) in the same field of endeavor, with a compliance check-off functionality structure (checklist text 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have to include a check-off functionality structure in the kit of Misra, Leroy and Boshoff, as taught by Tomes, on at least one of the exterior surfaces or the first external access surface, as suggested by Leroy, to remind the user to follow all appropriate steps. 

Regarding claim 13, all of the elements of the current invention have been substantially disclosed by Misra, Leroy, Boshoff and Tomes, as applied above in claim 12, except wherein the compliance check-off functionality structure includes at least one of a plurality of stickers or perforated punches to mark the successful use of at least one of the plurality of stoma cleaning accessories.
	As stated above, Tomes teaches the compliance check-off functionality structure (1005) (Tomes Fig. 10, ¶ 0089), wherein the user will “check each box”, conceivably with a pen/pencil or equivalent, to track progress through the procedure, but is silent to stickers or perforated punches. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element for another to obtain predictable results, in this present case, to substitute a pencil/pen marking of the kit of Misra, Leroy, Boshoff and Tomes with a plurality of stickers and/or perforated punches to mark the successful use of the accessories. Additionally, stickers and/or perforated punches would have been obvious since the examiner takes Official Notice of the .

9.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Misra in view of Leroy and Boshoff in further view of Miller and further in view of Turturro.
Regarding claim 15, all of the elements of the current invention have been substantially disclosed by Misra, Leroy, Boshoff and Miller as applied above in claim 4, except the drape including instructions and an indication of an order that each of the plurality of stoma cleaning accessories is utilized to clean the stoma. However, it has been held that where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004). (See MPEP 2112.01(III)).
Furthermore, Turturro teaches a medical kit including a drape (Turturro abstract) in the same field of endeavor, wherein the drape (1301) includes instruction and an indication of an order (with step numbers indicia 1319) that each of the plurality of cleaning accessories is utilized (Turturro Fig. 13, ¶ 0084-0085), to guide the user through the procedure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include instructions on the drape of the kit of .

Response to Arguments
10.	Applicant’s arguments, see Remarks, filed 03/29/2021, with respect to the rejection of independent claim 1 under 35 USC 103 over Misra and Leroy have been fully considered and are persuasive, as it refers to the new limitation.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of Boshoff.
	Examiner agrees that the newly added limitation of “wherein the first hinged lid includes one or more wings operable with at least one of the exterior surfaces” overcomes the prior art of record, Misra and Leroy. However, Boshoff has been added to the rejection to cure this deficiency. 
	For these reasons, the dependent claims 3-15 are similarly rejected. 

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER K BARNWELL whose telephone number is (571)272-6320.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/HEATHER K BARNWELL/Examiner, Art Unit 3781                                                                                                                                                                                                        05/14/2021
/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781